DETAILED REISSUE ACTION
This is a non-final Office action in a broadening reissue application of US Patent 10,206,945. This reissue examination is taking place under the AIA  first inventor to file provisions. The text of those sections of Title 35, US Code not included in this action can be found in a prior Office action.

Withdrawn Objections/Rejections
The objections and rejections detailed in the previous Office action have been withdrawn.

Oath/Declaration
The Reissue Oath/Declaration, filed on 27 September 2022, is objected to as it is defective.
The reissue oath/declaration is missing its first page. See 37 CFR §1.175 and MPEP §1414.

Claims 1-49 are rejected as being based upon a defective reissue declaration under 35 USC §251.
The reissue oath/declaration filed with this application is defective as detailed in (1) above.

Claim Objections
Claims 8, 23 and 28-49 are objected to for failing to comply with 37 CFR §1.173.
Claim 8 was amended to comply with a certificate of correction, therefore it should carry the status identifier (Original) and show no markups.
Claim 23 appears to be an original claim. If so, it should carry the status identifier (Original). If claim 23 has been amended, it should carry the status identifier (Amended) and show the markups required by 37 CFR §1.173(d).
Claims 28-49 are new, and as such should carry the status identifier (New) and be entirely underlined as required by 37 CFR §1.173(d).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 14, 21 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28, 31, 32, 50, and 56 of copending Reissue Application 17/173298 (reference application).
MPEP §1451 II recites in part:
Where the parent reissue application issues before the examination of the continuation reissue application, the claims of the continuation reissue application should be carefully reviewed for double patenting over the claims of the parent reissue application. Where the parent and the continuation reissue applications are examined together, a provisional double patenting rejection should be made in both cases as to any overlapping claims. See MPEP §804 - §804.04 as to double patenting rejections. Any terminal disclaimer filed to obviate a nonstatutory double patenting rejection ensures common ownership in accordance with 37 CFR 1.321(c)(3) or common enforcement in accordance with 37 CFR 1.321(d)(3) of the reissue patents during enforcement actions in the remainder of the unexpired term of the original patent.

Although the claims at issue are not identical, they are not patentably distinct from each other because: (a) instant claim 1 requires the compound to be a random polymer of the (i)-(iv) components, and (b) instant claims 1 and 21 require the polymer to be free of crosslinks. The claims of the reference application still read on the instant claims in an anticipatory manner since: (a) the disclosure describes the polymer as being a random copolymer (10:1-17), see MPEP §804(II)(B)(2)(a) and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and (b) since reference application claim 28 is silent as to the presence of crosslinks, crosslinks must be absent.
The claims correspond as follows:
Instant Claim
Copending Claim
1
28 & 50
14

21
28, 31 & 50
23
32


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Subject Matter Free of the Prior Art
Claims 1-49, while rejected and objected to as detailed above, are free of the prior art for the reasons of record.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR §1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent 10,206,945 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR §1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Kugel whose telephone number is (571)272-1460. The examiner works a flexible schedule, but can normally be reached on Monday - Thursday 0700 to 1700 and alternating Friday mornings, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached at (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy J. Kugel/
Patent Reexamination Specialist, CRU 3991

Conferees:
/Sean E Vincent/
Patent Reexamination Specialist, CRU 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991